Title: Thomas Jefferson to John Love, 3 August 1817
From: Jefferson, Thomas
To: Love, John


          
            Dear Sir
            Monticello 
				  Aug. 2 3. 17.
          
          Your favor of July 16. came to hand yesterday evening only, and I feel much indebted to the President for having thought of me, & to yourself for giving me an opportunity of procuring a supply of the Lawler wheat for seed. I have heard much of it’s superior security from the fly, and
			 indeed known something  of it from an example in my own neighborhood. how it may stand in comparison with our red bearded wheat in other important circumstances we do not know, and therefore I
			 have concluded to sow enough of it only to produce my stock of seed for another year. the little necessary for this I get in my own neighborhood and leave therefore the benefit you offer me for the supply of
			 others who will want, with abundant thanks for the preference you have been so good as to offer me. of smut we have had but one example here. I think with you it proceeds from bad or infected
			 grain.   recollecting always with pleasure the scenes of our cooperation in the public councils I pray you to accept assurances of my continued esteem & respect
          Th:
				  Jefferson
        